Case: 19-2409   Document: 27     Page: 1    Filed: 02/05/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 CAROLINE PEKRUL,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-2409
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00613-TCW, Judge Thomas C. Wheeler.
                  ______________________

                Decided: February 5, 2020
                 ______________________

    CAROLINE PEKRUL, Scottsdale, AZ, pro se.

     SHERRA TINYI WONG, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by THOMAS J. CLARK, RICHARD E.
 ZUCKERMAN.
                  ______________________

     Before DYK, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
Case: 19-2409    Document: 27      Page: 2    Filed: 02/05/2020




 2                                   PEKRUL v. UNITED STATES




     Caroline Pekrul filed a complaint with the United
 States Court of Federal Claims, alleging that the Internal
 Revenue Service, engaging in tax collection, had filed coun-
 terfeit securities and billing statements against her. The
 Court of Federal Claims held that it lacked subject-matter
 jurisdiction over Ms. Pekrul’s claims and dismissed her
 complaint. We affirm.
                               I
     The Internal Revenue Service (IRS) has asserted that
 Ms. Pekrul owes the United States over $4 million in
 taxes—and associated fees and interest—for tax years
 2002, 2003, 2005, and 2006. To collect the taxes assertedly
 owed, the IRS has placed liens on Ms. Pekrul’s property
 and has garnished her Social Security benefits.
     In May 2018, Ms. Pekrul filed a petition with the
 United States Tax Court challenging the IRS’s assessment
 of taxes for the years 2000–2017. The IRS, acting as re-
 spondent, moved to dismiss the petition for lack of jurisdic-
 tion on various grounds. The Tax Court granted the
 motion.
     In April 2019, Ms. Pekrul filed this action against the
 United States in the Court of Federal Claims. Ms. Pekrul
 alleges that the United States had “placed counterfeit se-
 curities and billing notices against plaintiff and collected
 money from plaintiff without jurisdiction.” S.A. 6. She also
 alleges that these actions had damaged her in the amount
 of $4,338,699.89. S.A. 7. Attached to her complaint are,
 among other things, the Tax Court’s order of dismissal for
 lack of jurisdiction and the IRS’s motion to dismiss in the
 Tax Court.
     The government moved to dismiss Ms. Pekrul’s com-
 plaint for lack of subject-matter jurisdiction under Court of
 Federal Claims Rule 12(b)(1). The Court of Federal Claims
 granted the motion, reasoning that Ms. Pekrul had failed
 to establish that she met the requirements for a tax-refund
Case: 19-2409     Document: 27      Page: 3   Filed: 02/05/2020




 PEKRUL v. UNITED STATES                                     3



 suit and had not persuasively articulated an alternative
 theory of relief within the court’s jurisdiction. Pekrul v.
 United States, 144 Fed. Cl. 522, 524 (2019). The court en-
 tered final judgment on September 6, 2019. S.A. 1.
     Ms. Pekrul timely filed a notice of appeal. S.A. 36; 28
 U.S.C. §§ 2107, 2522. We have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                               II
     On appeal, Ms. Pekrul argues that the Court of Federal
 Claims failed to consider the evidence showing her injury
 and should have considered her claim under the Fourth
 Amendment.
      We review de novo the court’s dismissal for lack of sub-
 ject-matter jurisdiction under the Tucker Act. Alpine PCS,
 Inc. v. United States, 878 F.3d 1086, 1092 (Fed. Cir. 2018);
 Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
 2004). In reviewing a dismissal made on the complaint, we
 accept as true all factual allegations in the complaint. Er-
 ickson v. Pardus, 551 U.S. 89, 93–94 (2007). Although we
 generally interpret the pleadings of a pro se plaintiff liber-
 ally, Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir.
 2005) (citing Hughes v. Rowe, 449 U.S. 5, 9–10 (1980)), pro
 se status cannot excuse a failure to demonstrate that juris-
 dictional requirements are met, Henke v. United States,
 60 F.3d 795, 799 (Fed. Cir. 1995). The party seeking relief
 from the court bears the burden of establishing the court’s
 jurisdiction. McNutt v. General Motors Acceptance Corp. of
 Ind., 298 U.S. 178, 189 (1936).
                               A
     Although the exhibits attached to the complaint, and
 the dollar value of the alleged injury, might suggest that
 Ms. Pekrul is seeking a tax refund, the complaint does not
 come within the Court of Federal Claims’ jurisdiction over
 tax refund claims. A taxpayer seeking a refund of taxes
 erroneously or illegally assessed or collected may bring an
Case: 19-2409    Document: 27      Page: 4    Filed: 02/05/2020




 4                                   PEKRUL v. UNITED STATES




 action against the government in the Court of Federal
 Claims. 28 U.S.C. § 1346(a)(1). But there are two prereq-
 uisites to the court’s jurisdiction over such a claim: first,
 the taxpayer must have already paid the disputed taxes in
 full, Flora v. United States, 357 U.S. 63, 75–76 (1958); sec-
 ond, the taxpayer must have sought a refund from the IRS
 before suing in the Court of Federal Claims. 26 U.S.C.
 § 7422(a). Ms. Pekrul has not shown that either prerequi-
 site was met. Therefore, the Court of Federal Claims
 lacked jurisdiction to hear Ms. Pekrul’s complaint as a
 claim for a tax refund.
                              B
     Ms. Pekrul’s complaint contains allegations of fraudu-
 lent tax collection: it alleges that the government has
 “placed counterfeit securities and billing notices” against
 her. S.A. 6. But a claim of fraudulent tax collection is es-
 sentially a tort claim. The Court of Federal Claims lacks
 jurisdiction over such a claim, as it “sound[s] in tort.” 28
 U.S.C. § 1491; see Brown v. United States, 105 F.3d 621,
 623 (Fed. Cir. 1997).
                              C
     In her informal brief to this court, Ms. Pekrul argues
 that the Court of Federal Claims should have applied the
 Fourth Amendment, implying that the IRS’s assessment of
 taxes against her, and its use of liens and garnishments to
 collect those taxes, violated her right to be secure in her
 person, houses, papers, and effects. This characterization
 does not aid Ms. Pekrul in identifying a claim within the
 Court of Federal Claims’ jurisdiction.
     Although some claims founded upon the Constitution
 are within the Court of Federal Claims’ jurisdiction, a
 plaintiff making such a claim must demonstrate that the
 source of substantive law she relies upon can “fairly be in-
 terpreted as mandating compensation by the federal gov-
 ernment for the damages sustained.” United States v.
Case: 19-2409    Document: 27      Page: 5   Filed: 02/05/2020




 PEKRUL v. UNITED STATES                                   5



 Mitchell, 463 U.S. 206, 216–17 (1983) (internal quotation
 marks and citation omitted). The Fourth Amendment does
 not mandate compensation by the federal government for
 damages sustained. See id.; Brown, 105 F.3d at 623.
 Therefore, Ms. Pekrul’s Fourth Amendment claim is out-
 side the jurisdiction of the Court of Federal Claims. Brown,
105 F.3d at 623–24.
                             III
      Because Ms. Pekrul has not shown that she has a claim
 within the jurisdiction of the Court of Federal Claims, we
 affirm the judgment dismissing the case.
                        AFFIRMED